Citation Nr: 1420325	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-31 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation in the amount of $9,786.40, to include whether the overpayment was properly created.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty as a New Philippine Scout from May 1946 to June 1949.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 determination of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), Committee on Waivers and Compromises.


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of disability compensation in the amount of $9,786.40, over the period from March 3, 2010, to October 1, 2010.

2.  The Veteran has not presented good cause for his absence from the United States in excess of 60 days from January 2, 2010, to September 7, 2010.  

3.  In balancing the fault of the Veteran against VA, the Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation.

4.  The debt is not waived and recovery of the debt is not against equity and good conscience, considering undue hardship and the purpose of the benefits. 


CONCLUSION OF LAW

The debt in the amount of $9,786.40, due to overpayment of disability compensation is not waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.965, 3.42, 3.505 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Legal Principles

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

Whenever VA finds that an overpayment of benefits has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a) and (c).

The law provides that for Filipino veterans, such as the Veteran, who reside in the United States and are United States citizens (or permanent resident aliens), the payment of VA disability compensation benefits is made at the full-dollar rate rather than the previous half-dollar rate, but to receive benefits at the full-dollar rate, such veterans are required, among other things, to be present in the United States for at least 183 days of each year and not be absent from the United States for more than 60 days at a time unless good cause is shown.  38 C.F.R. § 3.42(d).  

If a veteran receiving benefits at the full-dollar rate is physically absent from the United States for more than 60 consecutive days, VA will reduce benefits to the half-dollar rate effective on the 61st day of absence.  38 C.F.R. § 3.505(b).  The benefits at the full-dollar rate are resumed on the date the veteran returns to the United States after an absence of more than 60 consecutive days.  38 C.F.R. § 3.405(b).  

Evidence 

In May 2011, the Veteran notified VA of his recent travel to the Philippines.  He indicated that he had arrived in the Philippines on January 2, 2010, and returned to the United States on September 7, 2010.

In a VA Memorandum dated in June 2011, a veterans service representative from the Manila RO certified that he had reviewed a photocopy of the Veteran's United States passport, which showed the Veteran had entered the Philippines on January 2, 2010, and left the Philippines on September 7, 2010.  

The RO, by letter in June 2011, reduced the Veteran's disability compensation benefit payments to the half-dollar rate for the period of March 3, 2010, to October 1, 2010.  The notice sent to the Veteran explained that his monthly compensation payment had been amended that is, decreased, as he was to receive benefits at the half-dollar rate of $1411.50 effective March 3, 2010, and continuing until October 1, 2010.  He was notified that same month that due to the overpayment, he owed a debt to the United States Government in the amount of $9,786.40.

In June 2011 the Veteran filed a request for waiver of the debt of $9,786.40.  He indicated that when he was planning to return to the United States, he became sick and was hospitalized at the Cebu Doctors University Hospital for his asthma.  He also reported that his wife subsequently became sick with dengue fever and was hospitalized at the same facility.  He reported that afterwards it took him a month to clear his hospital bills.

The Veteran submitted a Financial Status Report in June 2011.  He reported that his income included VA benefits in the amount of $2,823.00.  He reported his wife had no earnings.  His monthly net income was $2,823.00.  His monthly expenses for basic necessities, including rent, utilities, and food were about $3,600.00  





The Veteran reported other living expenses of $600.00.  Total monthly living expenses gleaned from the report were about $4,20.00.  The Veteran listed cash in the bank as $23.14 and cash on hand as $46.00 and no other assets.  He had no credit card or installment debt. 

In a January 2013 decision, the Committee on Waivers and Compromises denied the Veteran's request for waiver of the debt.  The Committee found that the Veteran had not committed fraud, misrepresentation, or bad faith in creating the debt.  However, the Committee determined that collection of the overpayment would not be against equity and good conscience because the Veteran received compensation at the full dollar rate, to which he was not entitled.  It was also noted that collection of the debt would not seriously impair his ability to provide for his basic necessities or cause undue hardship on his part, and failure to repay the debt would result in unfair gain to him.  

In his March 2013 notice of disagreement, the Veteran reported that he stayed in the Philippines longer than six months because the heir to the house at which he resided, sold the home and he could not find an apartment in which to live.  He stated that he decided to go to the Philippines because of this and unfortunately became sick while there.  

The Veteran submitted medical certificates from the Cebu Doctors University Hospital in support of his appeal.  The first certificate showed the Veteran had been treated for an exacerbation of his chronic obstructive pulmonary disease from July 4, 2010, to July 5, 2010.  The second certificate showed the Veteran's wife had been hospitalized for acute tonsillopharyngitis from August 11, 2010, to August 14, 2010.

A Financial Status Report (FSR) was received from the Veteran in April 2013.  He reported that his total monthly net income consisted of VA benefits in the amount of $2,923.00.  He reported his wife had no earnings.  



The Veteran reported monthly expenses for basic necessities of rent, utilities, and food of $1,500.00.  He reported other living expenses, listed as "relatives, donations, extra, and debt" that totaled $2,030.00.  He also reported monthly installment debt as $400.00 and $300.00.  Total monthly living expenses gleaned from the report were $4,230.00.  He did not list any cash in the bank or cash on hand.  He indicated that he would be able to pay $700.00 a month towards his debt.

VA obtained a copy of the Veteran's passport in July 2013.  It shows that he left the United States on January 2, 2010, and returned from the Philippines on September 7, 2010.

Analysis

The Veteran disputes the validity of this debt.  When the validity of a debt has been challenged, it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

The overpayment of $9,786.40 was created because that the Veteran received VA disability compensation at the full-dollar rate during a period wherein he had been absent from the United States for more than 60 days.  

The Veteran does not dispute that he stayed in the Philippines for more than 60 days, specifically from January 2, 2010, to September 7, 2010.  However, he essentially argues that there was good cause for him to do so, that is, because he had nowhere to stay in the United States and because he and his wife became ill and were hospitalized during their stay in Philippines.







Accepting the Veteran's statements that he had no place to stay in the United States, there is no evidence in the record to show that he attempted to secure alternate housing, or that he attempted to contact VA and notify VA of his circumstances before he left for the Philippines.  And having no place to stay under the circumstances does not constitute good cause.  

The Veteran's explanation that he and his wife became ill while in the Philippines also does not constitute good cause, because on the date that he was hospitalized he had already been in the Philippines in excess of 90 days.  Furthermore, the medical certificates show that he was only hospitalized for one day, and his wife was hospitalized more than a month later.  

Again, there is no indication in the record that the Veteran attempted to contact VA within 60 days of his absence or notify VA that he was unable to return to the United States due to unforeseen circumstances.  Had he done so, the overpayment might have been of a lesser amount or avoided entirely.

The RO reduced the Veteran's disability compensation to the half-dollar rate effective March 3, 2010, the 61st day of his absence.  Compensation was resumed at the full-dollar rate effective October 1, 2010, the first day of the month following the date on which he met the residency requirements again.  The RO's action was in accordance with 38 C.F.R. §§ 3.42(d), 3.505(b).  

Between March 3, 2010, and October 1, 2010, the Veteran received monthly disability compensation at the full-dollar rate of $2,823.00.  However, he was only entitled to a monthly rate of $1,411.50, that is, the half-dollar rate because he was not living in the United States.  Therefore, the debt in the amount of is $9,786.40. was properly created.  

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness when any one of the follow elements is found to exist: (1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  


The Committee determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part in creating the debt of $9,786.40.  As there is no evidence to reverse the finding of the Committee, the Board finds that there is no statutory bar to waiver of recovery of the overpayment.

Where there is no fraud, misrepresentation, or bad faith on the Veteran's part in creating the overpayment, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), and the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of  faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the Veteran as the debtor versus the fault of the VA.  The Veteran was solely at fault in creating the debt.  

A Residency Verification Report sent to the Veteran in February 2010, notified him that in order to receive VA disability compensation at the full-dollar rate, he could not be absent from the United States for more than 60 days at a time.  



The Veteran was previously sent Residency Verification Reports in 2004, March 2005 and March 2006, all of which provided notice of the residency requirements to receive VA disability compensation at the full-dollar rate.  

The Veteran was on notice of the consequences of failure to timely notify VA of any absence from the United States in excess of 60 days.  And, there is no indication that VA had notice that the Veteran had exceeded 60 days of residency outside the United States, and then delayed taking action to reduce his disability compensation.  For these reasons, the Veteran is solely at fault for the overpayment.  

Considering the other factors of equity and good conscience, including undue hardship, in 2011 the Veteran reported that his total monthly income was $2823.00.  He reported monthly expenses for basic necessities of about $3600.00.  He reported other living expenses totaled $600.00.  Although there was negative balance, the Veteran had no credit card or installment debt and he was able to afford travel to and from the Philippines.  While monthly expenses exceeded monthly income, the Veteran was able provide basic necessities for his family.  

In an updated FSR in April 2013, the Veteran reported monthly income of $2923.00.  He reported that monthly expenses for basic necessities of rent, utilities, and food were only $1,500.00.  He reported other living expenses, including "relatives, donations, extra, and debt" that totaled $2030.00, and monthly installment debt totaling $700.00.  Total monthly living expenses gleaned from the report were $4,230.00.  

As the Veteran's reported monthly income of $2923.00 is greater than his monthly expenses represented by rent, utilities and food which amount to $1500.00, he can repay the debt without being deprived of basic necessities of life.  In fact, the Veteran volunteered that he would be able to pay $700.00 a month towards his debt.  The other living expenses and monthly installation debt do not represent basic necessities.



Recovery of the overpayment would not defeat the purpose of the benefit.  The rate of disability compensation (full-dollar rate) was based on the fact the Veteran was expected to be residing in the United States, which has a higher cost of living than the Philippines.  66 Fed. Reg.  66763, 66767 (Dec. 27, 2001).  During the time of the overpayment, the Veteran was receiving compensation in an amount that was meant to accommodate him for the relatively high cost of living expenses he would face in the United States.  He actually had a lower cost of living while residing in the Philippines for more than six months.  As such, recovery of the overpayment to which he was not entitled by law does not defeat the purpose of the benefit.

The Veteran's failure to make restitution to VA would result in an unfair gain, that is, unjust enrichment.  It is not equitable for the Veteran to retain benefits that have been erroneously provided.  To waive recovery would result in an unfair gain.

There is no evidence that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.  

After consideration of the elements of equity and good conscience, the Board concludes that the recovery of the overpayment of the debt, $9,786.40, is not against equity and good conscience.


ORDER

An overpayment of Department of Veterans Affairs disability compensation in the amount of $9,786.40 was properly created; entitlement to waiver of recovery of the debt in the amount of $9,786.40 is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


